Citation Nr: 0300630	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that continued the veteran's evaluation for his 
service connected post traumatic stress disorder (PTSD) at 
a 30 percent evaluation.  The veteran continues to 
disagree with the level of evaluation assigned.


FINDING OF FACT

The veteran's PTSD is currently manifested by such 
symptoms as mild memory loss, insomnia, and nightmares, 
and occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for 
the veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
August 2000 rating action, and were provided a Statement 
of the Case dated November 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in November 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
an examination during the course of this claim, dated 
April 2000.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that 
there is additional evidence that should or could be 
obtained prior to adjudicating this claim.  Thus, even 
without specific notice as to which party will get which 
evidence, as all the evidence has been obtained, the Board 
can proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



The Facts

The veteran and his representative contend that an 
increased evaluation is warranted for the veteran's PTSD, 
currently evaluated as 30 percent disabling.

A review of the record reflects that service connection 
was established for PTSD by a January 1998 rating 
decision.  This decision was based on the results of a VA 
examination.

In May of 2000, the veteran applied for an increased 
evaluation for his PTSD.
With respect to this claim, the relevant evidence of 
record consists of the report of a VA examination, a 
statement from the veteran, and VA outpatient treatment 
records.

A number of VA outpatient treatment records were received; 
however, none of those treatment records show that the 
veteran was receiving treatment for any psychiatric 
disorder, to include PTSD.

The veteran received a VA examination in April 2000.  The 
report of that examination indicates, in relevant part, 
that the veteran described symptoms of nightmares, social 
avoidance, anxiety, and exaggerated startle response.  It 
was noted that the veteran was diagnosed with depression 
and suicidal ideation 20 years ago, but that this was 
directly related to marital separation, and the examiner 
found no history of recurrent depression.  

The veteran indicated that, prior to retirement, he had 
held a number of supervisor jobs in various factories 
around the area.  He indicated that he enjoyed his work, 
and that he was a good worker.

The veteran indicated that he had been separated from his 
wife for 20 years.  He has three children, with whom he 
has good relationships, and with whom he has kept in 
contact.  He reported that he has no contact with his 
wife.  He indicated that he has lived alone in a trailer 
for the past 20 years.  He stated that he has four 
brothers and one sister, with whom he has good 
relationships.

He indicated that in the past, he drank heavily, however 
at present he reported drinking no more than one beer a 
day.

Upon examination, the veteran was noted to be casually 
dressed, displaying good grooming and hygiene.  He looked 
relatively healthy, and looked his stated age or perhaps 
younger.  The veteran's speech was a clear soft voice 
tone, at an average rate of speed.  He had an adequate 
speaking vocabulary.  His speech was logical and focused 
at all times.  He was polite and cooperative throughout 
the interview.  He did not appear to be guarded.  He did 
not exaggerate his problems.

He was noted to be alert and oriented times four.  He 
described his mood as "pretty good, but I feel tired a lot 
because I don't sleep".  He described himself as "a grumpy 
old man".  He denied being aggressive or violent.  He 
denied brooding or compulsions.  He did report suffering a 
serious anxiety attack a month prior.

The veteran indicated he had a good appetite.  He reported 
problems with insomnia, which appeared to have gotten 
worse over the years.  He stated he was tired all day long 
and suffered from low energy level.

He described his self-esteem as 7 on a scale of 1-10.  He 
described his concentration as not good.  He stated that 
he forgets things, such as tasks.  However, he did not 
display any gross deficits in immediate, short, or long 
term memory.  He reported a history of being suicidal in 
1963 when he learned his wife was cheating on him.  He 
also stated that at one time he felt homicidal, and wanted 
to kill a man who got his daughter pregnant.  However, he 
denied any suicidal or homicidal ideation in recent years.  
He denied any history of arrests.

The veteran indicated that he survived on his social 
security income and his VA pension.  He indicated that he 
could manage his own finances without a problem, and that 
he did grocery shopping and household chores without a 
problem.

The veteran indicated that he saw a lot of killing in 
Korea.  He indicated that he felt he had more nightmares 
since his retirement.  He reported chronic guilt feelings 
about killing people while in the service.  He stated that 
he avoids watching war movies, and avoids veterans' 
activities.  He denied having any veteran friends.  He 
described himself as a loner, however, he did have regular 
contact with his family.

When asked about recreation, he indicated that he had 86 
acres, and that he spent a lot of the time in the woods 
cutting wood.  He indicated he seldom left his homestead.  
He denied having any specific future plans.  When asked 
about how he felt serving in the Army affected him, he 
stated that he felt he had become bitter, and that he did 
not trust the government anymore.  

The examiner concluded that the veteran suffered from 
PTSD, chronic, severe.  The examiner indicated that, 
although the veteran had developed relatively good general 
coping skills, he continued to be plagued by memories of 
the Korean War.  The examiner indicated that, since 
retirement, the veteran's memories appeared to be more 
intense and intrusive.  The examiner noted that the 
veteran reported insomnia, nightmares, periodic panic 
attacks, chronic anxiety, and social avoidance.  The 
examiner assessed the veteran with a Global Assessment of 
Functioning (GAF) of 49.

In a statement received in October 2000, the veteran 
reported that he did not get along with others, and lived 
alone in the woods, but that sometimes he felt lonely.  As 
to memory loss, the veteran reported that he sometimes got 
lost driving because of not knowing where he was, and that 
he often forgot names.  He reported that he had thought 
about and attempted suicide.  He related several incidents 
he reported seeing while in service.



The Law and Analysis

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.   38 
C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  A 30 percent rating is warranted for PTSD where 
there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

Taking into account all the evidence, the Board finds that 
the veteran is currently properly rated as 30 percent 
disabling.  In this regard, the Board notes that, while 
the veteran has been found to have chronic insomnia, and 
increasing nightmares, the veteran appears to have had 
only one recent panic attack, and was found upon recent 
examination to be not actively suicidal or homicidal.  
Further, although the veteran described himself as a 
loner, he has been able to maintain long term effective 
relationships with all of his children and his siblings.  
In addition, although the veteran is currently retired, he 
did not retire due to any service connected psychiatric 
disability, and he reported that he indicated that he 
enjoyed his work, and that he was a good worker.  Although 
the veteran reported some memory problems, upon 
examination the veteran was found to have no gross 
deficits in immediate, short, or long term memory.  
Considering all of the veteran's symptoms, the Board feels 
that the veteran's current level of disability is best 
characterized as occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, which 
level of disability is reflected in the 30 percent rating 
that the veteran now receives.

The veteran and his representative have argued that the 
veteran's current GAF finding of 49 would indicate a more 
serious level of disability than that reflected in the 
current rating that the veteran receives.  It should be 
noted however that this GAF score is but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision 
based on the totality of the evidence in accordance with 
all applicable legal criteria.

Thus, the Board finds that the veteran's service connected 
PTSD is currently properly rated as 30 percent disabling.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

